Citation Nr: 1338575	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-48 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total abdominal hysterectomy with bilateral salpingo-oophrectomy.

2.  Entitlement to an effective date earlier than June 9, 2008 for a grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988 and from April 1990 to August 2000.  The Veteran additionally served with the Navy Reserve until January 2006. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In March 2011 and November 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

As noted in the November 2012 remand, an April 2012 rating decision granted the Veteran's service connection claim for hypertension, rated noncompensable, effective from June 9, 2008 (the date of the claim for service connection).  Subsequent to the November 2012 remand, in December 2012 correspondence, the Veteran expressed her disagreement with the effective date assigned.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claim on appeal.

The  issues of entitlement to service connection for tinnitus, temporomandibular joint dysfunction, sleep apnea, (see statement dated December 21, 2011, and a AMC memo dated April 27, 2012), and a mental condition (see statement of  May 23, 2013), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

At the outset, as previously noted, in a rating decision dated April 2012, the RO granted service connection for hypertension.  At that time, the RO awarded an initial noncompensable rating for hypertension effective June 9, 2008, the date of claim.  In December 2012 correspondence, received by the Board in December 2012, the Veteran expressed her disagreement with the effective date assigned for her hypertension.  In short, the Veteran has submitted a timely notice of disagreement with respect to the effective date assigned which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran a statement of the case (SOC) on this issue, the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

Relevant to the Veteran's hysterectomy claim, inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.

In a January 2013 statement, the Veteran reported that she had provided all documentation relative to her hysterectomy claim, to include documentation from Family Practice on Merrill Road in Jacksonville, Florida; VAPOC Jacksonville; DVA Healthcare system; and New Horizons Women's Medical Group.  Upon review of the record, records from New Horizons/Memorial Hospital as well as VA treatment records have been associated with the claims file.  The Board notes, however, that treatment records relevant to the hysterectomy claim from Family Practice do not appear to be of record.  As the Veteran has identified pertinent records from Family Practice, such records must be obtained.

Also, in the January 2013 statement, the Veteran contends she experienced abnormal uterine bleeding caused by the stress and harassment she claims to have experienced from her Reserve Chain of Command.  The Veteran did not describe the stress, and it is unclear whether she was seen for any stress during her service with the Reserve.  Post-service VA treatment records reveal that she has had multiple psychiatric/mental health consultations.  Indeed, a July 2008 VA mental health consultation notes dysthymic disorder.  The record shows that the AMC performed an exhaustive search for any service treatment records (STRs) associated with the Veteran's Navy Reserve service; however, there were no records available.  A June 2013 Formal Finding on the Unavailability of STRs memorandum has been associated with the claims file.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, the Veteran is competent to report feelings of stress and experiencing abnormal uterine bleeding during her Reserve duty.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).

The Veteran was afforded a VA examination, most recently in June 2013.  The examiner found that the Veteran did not currently have any residual problems due to the hysterectomy, and no opinion was provided.  The Board takes judicial notice of the fact that infertility is a residual of a hysterectomy and thus finds this examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As the Veteran has indicated that she experienced abnormal bleeding due to stress from her Reserve duties, and as noted, the STRs from such duty are not available; further, as post service VA treatment records document dysthymic disorder the Board finds that, based on the heightened obligation, an opinion as to whether or not a psychiatric disability/disorder can cause abnormal uterine bleeding is necessary.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an SOC with regard to the issue of entitlement an effective date earlier than June 9, 2008 for a grant of service connection for hypertension.  The Veteran should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Contact the Veteran and request that she provide proper authorization to obtain treatment records from Family Practice, on Merrill Road in Jacksonville, Florida. Subsequently, and after securing the proper authorization, make arrangements to obtain all the records from the Family Practice.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, notify the Veteran and her representative and (a) identify the specific records that were not obtained; (b) briefly explain the efforts that was made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.  Obtain updated VA records and associate them with the claims folder.  

3.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination.  All psychiatric diagnoses should be clearly reported.  After examining the Veteran and reviewing the claims file, the examiner should specifically express an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current acquired psychiatric disability is causally related to service.  

If the answer to the above question is positive, the provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current psychiatric disability/disorder, that caused or aggravated uterine bleeding in service or following service.  .

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of stress and abnormal uterine bleeding, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental SOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

